Case 11-11722-KG Doc121 Filed 05/15/19 Pagelof1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 7

DSI RENAL HOLDINGS, LLC, et al., Case No. 11-11722 (KG)

(Jointly Administered)
Debtors.

ALFRED T. GUILIANO, as Chapter 7 Trustee

(IN OFFICIAL LIQUIDATION), et al.,

Plaintiffs,
Vv. Adv. Proc. No. 14-50356 (KG)
MICHAEL SCHNABEL, et al.,

Defendants.

Nm” Name” Noe Nene nee Nee ee Nee ee ee ee Nee Nee” ee” ee”

ORDER
The Court (by Judge Kevin Gross) will hold an in-court status conference in your
case on June 7, 2019, beginning at 10:00 a.m., in Courtroom No. 1. All parties are directed
to attend. If the case involves adversary proceedings, the Debtor or the Trustee shall
promptly send a copy of the Order to opposing counsel.

SO ORDERED.

Dated: May 15, 2019

 

 
